 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   NAUTILUS INSURANCE COMPANY,                      Case No. 1:18-cv-00206-LJO-EPG

12                    Plaintiff,
                                                      ORDER RE: STIPULATED REQUEST FOR
13           v.                                       DISMISSAL OF CERTAIN DEFENDANTS
                                                      AND NOTICE OF VOLUNTARY
14   LA NUEVA ESTRELLA LLC, et al.,                   DISMISSAL OF REMAINING
                                                      DEFENDANTS
15                    Defendants.

16                                                    (ECF Nos. 32, 33)

17
           On April 2, 2019, Plaintiff Nautilus Insurance Company, by and through its attorneys of
18
     record Selman Breitman, LLP, and the following Defendants, filed a stipulation to dismiss the
19
     entire action:
20
       •   La Nueva Estrella, LLC, by and through their attorneys of record Arthofer & Tonkin;
21
       •   Jennifer Judith Rivera Nunez, by and through her Guardian ad Litem Diafra Rivera
22
           Cruz, by and through her attorney of record the Law Offices of Jake D. Finkel, APC;
23
       •   Imelda Ramirez Carrillo, Maria Lilia Ramirez Carrillo, Anayeli Perez Ramirez, and Luis
24
           Angel Perez Ramirez (on behalf of Fernando Ramirez, deceased, and Petra Carrillo,
25
           deceased), by and through their attorneys of record Perez, Williams, Medina &
26
           Rodriguez, LLP;
27
       •   Adelina Campos de Morales, individually and on behalf of the Estate of Jose Morales
28
 1          Bravo, Jose Morales Campos, Eva Marie Tamayo, Ana I. Leyva, and Fernando Morales

 2          Campos (on behalf of Jose Morales Bravo, deceased), by and through their attorney of

 3          record Shane Law; and

 4     •    Victor Arteaga, Victor Hernandez Santos, Giovanna Vazquez Martinez, Carmelo

 5          Gonzales Sanchez, Florina Lopez de Ruiz, and Maria Consuelo Olivares Ochoa, by and

 6          through their attorneys of record Law Offices of Brown & Gessell.

 7   (ECF No. 32.) In light of the stipulation, these defendants are dismissed without prejudice. See

 8   Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

 9          On April 19, 2019, Plaintiff, Nautilus Insurance Company, by and through its attorneys

10   of record Selman Breitman, LLP, filed a notice of voluntary dismissal of the following

11   remaining defendants in this action:

12      •    Adelina Campos de Morales, individually and on behalf of the Estate of Jose Morales

13           Campos, deceased;

14      •    Jose Morales Campos, son of decedent, Jose Morales Campos;

15      •    Eva Marie Tamayo;

16      •    Ana I Leyva;

17      •    Fernando Morales Campos;

18      •    Autobuses Coordinados U.S.A., Inc.;

19      •    Mario David Vasquez;

20      •    Eva Mariscal Lopez, individually and on behalf of Jaime de Los Santos;

21      •    Vanesa De Los Santos, individually and on behalf of Jaime de Los Santos;

22      •    Benjamin Acosta;

23      •    Paula Gutierrez;

24      •    Leonardo Sanchez Martinez;

25      •    Juan Vasquez;

26      •    Tres Estrella de Oro; and

27      •    Futura Bus Net, Inc.

28   (ECF No. 33.) These remaining defendants have not filed either an answer or a motion for


                                                    2
 1    summary judgment. Accordingly, in light of the notice, these remaining defendants are

 2    dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson, 111 F.3d at 692.

 3         Through the stipulation (ECF No. 32) and voluntary dismissal (ECF No. 33) all

 4    defendants in this action have been automatically dismissed, and the case has ended and is

 5    dismissed in its entirety without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson, 111 F.3d at

 6    692. Accordingly, the Clerk of the Court is respectfully directed to close this case.

 7
     IT IS SO ORDERED.
 8

 9     Dated:     April 23, 2019                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
